United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF DEFENSE, DEFENSE
)
EDUCATION ACTIVITY, Arlington, VA,
)
Employer
)
___________________________________________ )
B.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1516
Issued: December 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2008 appellant filed a timely appeal of a February 5, 2008 merit decision by
the Office of Workers’ Compensation Programs which affirmed as modified the Office’s
decision denying appellant’s claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury in the performance of duty on September 22, 2006.
FACTUAL HISTORY
On September 25, 2006 appellant, then a 64-year-old teacher, on September 22, 2006
filed a traumatic injury claim alleging that he sustained an injury to his back and buttocks. He
was leaning against a student desk which collapsed and he fell to the floor. Appellant did not
stop work.

By letter dated July 13, 2007, the Office advised appellant that additional factual and
medical evidence was needed to establish his claim. It requested a physician’s opinion
addressing causal relationship, providing 30 days to submit the requested information. Appellant
did not respond.
By decision dated August 14, 2007, the Office denied appellant’s claim finding that he
did not establish an injury as alleged. The evidence was insufficient to establish that the claimed
event occurred as alleged.
Appellant requested reconsideration on October 22, 2007. He submitted an occupational
injury or illness report dated September 22, 2006. It provided a history that he was leaning on a
student table when it fell apart and he hurt his buttocks and back. The report was signed by a
nurse practitioner. She diagnosed a contusion to the back and coccyx and low back pain.
By decision dated February 5, 2008, the Office modified its August 14, 2007 decision to
find that appellant fell at work on September 22, 2006. However, it found that he had not
provided sufficient medical evidence to establish an injury from the September 22, 2006
incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
The employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 The employee must also
submit sufficient medical evidence, to establish that the employment incident caused a personal
injury.6

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

2

ANALYSIS
The Office accepted that appellant fell to the ground on September 22, 2006 when a
student desk he was leaning upon collapsed. The Board finds, however, that the medical
evidence is insufficient to establish that this employment incident caused an injury.
In support of his claim, appellant submitted a September 22, 2006 occupational illness or
injury report from a nurse practitioner. Causal relationship is a medical question that can
generally be resolved only by rationalized medical opinion evidence provided by a qualified
physician.7 A nurse practitioner is not a “physician” as defined under the Act and the submitted
report is of no probative value in establishing that the fall at work caused or contributed to a
personal injury.8 The September 22, 2006 report is insufficient to establish that the fall at work
caused an injury on that date as it does not constitute probative medical evidence.
Appellant did not submit any medical reports which address how the September 22, 2006
fall at work caused a low back or coccyx injury. The Board finds that he has not met his burden
of proof to establish that he sustained an injury causally related to the accepted employment
incident.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury on September 22, 2006.

7

See Paul E. Thams, 56 ECAB 503, 509 (2005).

8

See 5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); Thomas R. Horsfall, 48 ECAB 180 (1996).

3

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

